May 15, 2008 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: MTM Technologies, Inc. Amendment No.1 to Preliminary Information Statement on Form 14C Dear Sirs and Madams: On behalf of our client, MTM Technologies, Inc. (the “Company”), we are transmitting herewith Amendment No. 1 to the information statement on Form 14C (the “Amendment No. 1”). The Company’s response to the comments of the staff of the Securities and Exchange Commission (the “Staff”) contained in the letter of David L. Orlic, Special Counsel, dated May 13, 2008 (the “Comment Letter”) (numbered in accordance with the numbering sequence contain in the Comment Letter) is as follows: General Comment 1: Some of the proposals discussed in your filing appear to fall within Items 11 and 12 of Schedule 14A (which are applicable to Schedule 14C by operation of Item 1 of Schedule 14C).In particular, we refer to the proposals to increase the authorized number of shares of Series A-4 Preferred Stock, to modify the terms of your outstanding Series A-6, Series A-7 and Series A-8 Preferred Stock, and to issue dividend in shares of your Series A Preferred Stock.Please advise us why you have not incorporated historical financial statements pursuant to Item 13 of Schedule 14A, or provided pro forma financial information reflecting the effect of these transactions RESPONSE: MTM has not incorporated historical financial statements pursuant to Item 13 of Schedule 14A, or provided pro forma financial information based on Instruction 1 to Item 13 which provides, in part, that notwithstanding the provisions of Item 13, any or all of the information required by paragraph (a) of Item 13, not material for the exercise of prudent judgment in regards to the matter to be acted upon may be omitted, specifically: (i) With respect to the issuance of 150,000 additional Series A-4 Preferred Stock, MTM maintains that such amount is not a material amount of senior securities and therefore financial statements are not material for the exercise of prudent judgment in regards to the matter to be acted upon.There is currently 28,711,272 shares of Series A Preferred Stock outstanding. 150,000 additional Series A-4 Preferred Stock represents 0.52% of the issued and outstanding shares of the Series A Preferred Stock. (ii) With respect to the Series A-6, Series A-7 and Series A-8 Preferred Stock, mentioned in your comment, no modification is being made to the terms of such Series of Preferred Stock. The anti-dilution that occurred was pursuant to the existing terms of MTM’s Restated Certificate of Incorporation.Shareholder approval is required due to Nasdaq Market Rules, not for any amendments to the terms of the Series A Preferred Stock. VIA EDGAR May 15, 2008 Page 2 (iii) With respect to the modification to the Preferred Stock to allow for the issuance of dividends in shares of MTM’s Series A Preferred Stock in lieu of cash dividends, MTM maintains that such amount is not a material amount of senior securities and therefore financial statements are not material for the exercise of prudent judgment in regards to the matter to be acted upon.
